DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical process of counting without significantly more. The claim(s) recite(s) both non-abstract and abstract concepts. This judicial exception is not integrated into a practical application because nothing is done with the analysis and so the mental process or human thought or computer signal does not leave the brain or computer processor where this is being performed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (to determine subject matter elibibility a two step process analysis is required outlined in MPEP 2106):
Claims 1, 7:
Step 1: Is the claim a process, machine, manufacture or composition of matter? YES
Step 2A prong 1: is the claim directed to an abstract idea? Yes because it falls under the grouping of a mathematical process of counting.
The abstract portions is what the controller is configured to do: count the number of driving times of the high pressure fuel pump, which is the number of the reciprocating motions of the plunger based on a crank counter that is counted up at every predetermined crank angle, store a map in which a top dead center of the plunger is associated with a crank counter value, and store the crank counter value while an engine is stopped as a stop-time counter value, and referring to the map, calculate the number of the crank counter values This data is passively gathered and then nothing is done with this information causing these limitations to be directed at signals inside of a processor that never leaves that processor.
Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? No
The non-abstract portions: A control system for an internal combustion engine including a high pressure fuel pump in which a volume of a fuel chamber is increased and is decreased and a fuel is pressurized by a reciprocating motion of a plunger due to an action of a pump cam that rotates in conjunction with a rotation of a crankshaft, and an in-cylinder fuel injection valve which injects the fuel into a cylinder, the control system comprising a controller configured to… Where this is a machine that is patent eligible the claim is not directed to this set up but instead the abstract idea of analyzing the data.  Further nothing is done to this system as a result of the analyses and so is not incorporated in a meaningful way.
Step 2B asks whether the claim is drawn to significantly more an since it does not appy this judicial exception in a meaningful way it cannot be said to be significantly more.
Claims 2, 3, 5 – is simply adding more events that will change the addition of numbers, but is still simply counting an event.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a crank counter value” in lines 10 and line 14.  This causes indefiniteness as to whether this is referring back to the first recitation or a new limitation.
Claim 1 in lines 10-12 require that the “crank counter value” is a value that is associated with the top dead center of the pump plunger.  This is taken to mean from the specification of this application in page 18 a number of degrees the crankshaft has to turn to reach a TDC of the pump plunger.  Since these parts are fixed together this shouldn’t be a value that changes and certainly is not one that would change during stopped conditions.  Which makes the storing of the crank counter value while the engine is stopped indefinite since it shouldn’t change from one stop to the next, unless this is requiring a notation of which TDC iteration in a cycle of the crankshaft the engine stopped at.  But that is not clear by this limitation.
Due to the rejections above lines 10-17 will be understood as attempting to “ascertain the number of TDC of the pump plunger since the start of the engine”.
Claim 2 is indefinite for broadening the scope of claim 1 which requires the storing of the “stop-time counter value” where claim 2 introduces the idea that this was not required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Reed (U.S. Pat. No. 9,327,706).
Regarding claims 1 and 7, Reed discloses a control system for an internal combustion engine including 
a high pressure fuel pump (202) in which a volume of a fuel chamber is increased and is decreased and a fuel is pressurized by a reciprocating motion of a plunger due to an action of a pump cam that rotates in conjunction with a rotation of a crankshaft (col. 11, lines 29-30 discloses a cam driven pump with compression strokes), and 
an in-cylinder fuel injection valve (66) which injects the fuel into a cylinder, 
the control system comprising a controller configured to 
count the number of driving times of the high pressure fuel pump, which is the number of the reciprocating motions of the plunger based on a crank counter that is counted up at every predetermined crank angle (col. 11, lines 29-52 are counting the compression strokes of the fuel pump)
store a map in which a top dead center of the plunger is associated with a crank counter value, and store the crank counter value while an engine is stopped as a stop-time counter value (steps 432 and 442), and 
referring to the map, calculate the number of the crank counter values corresponding to the top dead center of the plunger between a crank counter value when the crank angle is identified after starting the engine and the stop-time counter value, and 
set the calculated number as the number of driving times from the start of the engine until the crank angle is identified (col. 13, lines 15-35 discloses providing a specified number of pump strokes).
Regarding claim 2 which depends from claim 1, Reed discloses wherein: 
the controller is configured to acquire a high pressure system fuel pressure detected by fuel pressure sensor that detects a high pressure system fuel pressure which is a pressure of the fuel supplied to the in-cylinder fuel injection valve (col. 13, lines 16-17); and 
the controller is configured to, when the stop-time counter value is not stored (as per 112 this was required by claim 1 and so this never happens.), calculate the number of driving times from the start of the engine until the crank angle is identified by increasing the number of driving times by one each time the high pressure system fuel pressure increases by a threshold or more.
Regarding claim 3 which depends from claim 1, Reed discloses wherein the controller is configured to calculate the number of driving times of the high pressure fuel pump after the crank angle is identified with reference to the map based on the crank counter value, and update the number of driving times by integrating the calculated number of driving times into the number of driving times from the start of the engine until the crank angle is identified (col. 13, lines 16-17 provides a count of the number of driving times)
Regarding claims 4 and 6 which depends from claims 1 and 5 respectively, Reed discloses wherein the controller is configured to cause the in-cylinder fuel injection valve to start to inject the fuel when the calculated number of driving times is equal to or more than a specified number of times (this system maintains a fuel pressure in the system and so will inject fuel when the pressure is high enough and the operating demands require it which will be after the specified number of strokes).
Regarding claim 5 which depends from claim 1, Reed discloses wherein the controller is configured to estimate a high pressure system fuel pressure which is a pressure of the fuel supplied to the in-cylinder fuel injection valve based on the calculated number of driving times (col. 13, lines 16-17).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/839330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both event driven calculations to determine the cycles of a fuel pump that are counting the engine cycles to determine the pump cycles.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747